Citation Nr: 1317277	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  10-22 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee patellofemoral syndrome.  

2.  Entitlement to an initial rating higher than 10 percent for right knee patellofemoral syndrome.  

3.  Entitlement to an initial rating higher than 10 percent for lower back strain.  

4.  Entitlement to an initial rating higher than 10 percent for eczema.  

5.  Entitlement to an initial compensable rating for right ankle strain.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant, who is the Veteran, had active service from May 1998 October 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  


FINDING OF FACT

According to the records of the Social Security Administration, the Veteran died on March [redacted], 2013, while her appeal was pending before the Board.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal of the claims for increase for left knee patellofemoral syndrome, right knee patellofemoral syndrome, lower back strain, eczema, and a right ankle strain.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).

According to the records of the Social Security Administration, a Federal agency, the Veteran died on March [redacted], 2013, while her appeal was pending and before the Board promulgated a decision on the appeal.



In the absence of evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a final decision.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive the Veteran's death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2012); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this new provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death. 

Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated, which is listed on the first page of this decision. 

      (The Order follows on the next page.).







ORDER

The appeal of the claims for increase for left knee patellofemoral syndrome, right knee patellofemoral syndrome, lower back strain, eczema, and a right ankle strain is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


